i          i        i                                                              i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00309-CV

                             IN THE INTEREST OF W.J.C., A CHILD

                     From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 1999-EM5-03241
                            Honorable Delia E. Carian, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 15, 2009

DISMISSED

           On June 8, 2009, we abated this case to the trial court to determine whether appellant is

indigent and entitled to the appointment of counsel and a free record on appeal. On June 25, 2009,

we received notice that appellant no longer desires to pursue his appeal. This appeal is therefore

reinstated on the docket of this court and dismissed.

                                                        PER CURIAM